Citation Nr: 1303126	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  07-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by strained ligaments in the left ankle (also claimed as torn ligaments of the left ankle).

2.  Entitlement to an initial rating higher than 10 percent for a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency, and strained ligaments with hyperinversion (formerly classified as osteophytes of the left distal tibia).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to January 1998, November 2001 to December 2002, July 2004 to April 2005 and December 2008 to April 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a left ankle disability characterized as osteophytes of the left distal fibular, rated as noncompensable (zero percent); and which denied service connection for a disability manifested by torn ligaments in the left ankle (also claimed as strained ligaments of the left ankle).  The Veteran perfected a timely appeal.  See Notice of Disagreement, dated September 2006, Statement of the Case, dated February 2007 and Substantive Appeal (VA Form 9), dated May 2007.  In November 2010, the Board remanded the case for additional development. 

In a January 2012 rating decision, the RO essentially granted service connection for "strained ligaments of the left ankle" (also claimed as torn ligaments of the left ankle), reclassified the service-connected left ankle disability as a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion, and rated the residuals of the left ankle injury as a single condition at 10 percent disabling, effective from April 19, 2005 (the day following a period of discharge from active service).  The 10 percent rating for this disability, as reclassified, was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271-5003, which contemplate limitation of motion of the affected joint based on degenerative arthritic changes.  As the Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claim for an initial rating higher than 10 percent for the service-connected left ankle disability (previously classified as osteophytes of the left distal fibula), now classified as a left ankle injury with residuals of a distal fibular fracture, talar dome deficiency, and strained ligaments with hyperinversion, still remains a viable issue on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  See January 2011 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  In light of the grant of service connection recharacterized to a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion in a January 2012 rating decision, there is no longer a question or controversy regarding the benefit sought as to the issue of entitlement to service connection for a disability manifested by strained ligaments in the left ankle (also claimed as torn ligaments of the left ankle).

2.  The Veteran's a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion is not manifested by marked limitation of motion.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for a disability manifested by strained ligaments in the left ankle (also claimed as torn ligaments of the left ankle).  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2012).

2.  The criteria for an initial rating higher than 10 percent for service-connected left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

In November 2010, the Board remanded the case to complete additional development, and the case is once again before the Board.  The Board finds that the RO substantially complied with the November 2010 remand directives, as the January 2011 VA examination contains a full diagnosis of the left ankle condition and also provides the medical nexus opinion within content of that diagnosis; and as such, no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to Service Connection for a Disability Manifested by Strained Ligaments in the Left Ankle (Also Claimed as Torn Ligaments of the Left Ankle)

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that in a January 2012 rating decision, the RO essentially granted service connection for "strained ligaments of the left ankle" (also claimed as torn ligaments of the left ankle), by reclassifying the service-connected left ankle disability as a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion, and rated the residuals of the left ankle injury as a single condition.

The Board has reviewed the available evidence.  The Veteran sought treatment in June 2005 for his left ankle.  A magnetic resonance image (MRI) indicated there was a 6 millimeter osteochondral abnormality at the lateral talar dome.  There was also a possible strain of the anterior and posterior talo-fibular ligaments.  

In August 2005, an x-ray demonstrated localized cortical thickening that may have represented an old healed fracture, and a small osteophyte was again noted at the distal ventral aspect of the tibia.  In February 2006, it was noted the Veteran had a status post left fibula fracture.  

During an April 2006 VA examination, an x-ray demonstrated no fractures and minimal osteoarthritic spurring.  The impression was an old sprain of the left ankle that was currently stable.  A September 2006 statement from the Veteran private physician noted that the Veteran injured his left ankle in 2004 and now suffered pain and effusion.  During a January 2011 VA examination, x-rays demonstrated a remote fracture deformity of the distal fibula and minimal osteoarthritic changes of the distal fibula with an otherwise normal ankle.  The impression was a left ankle injury resulting in a distal fibula fracture, a talar dome deficiency and strained ligaments resulting in hyperinversion.

Overall, the evidence indicates that the Veteran injured his left ankle during service and that the left ankle injury resulted in a distal fibular fracture, talar dome deficiency, strained ligaments resulting in hyperinversion, and arthritic changes in the left ankle joint; all of which service connection has already been established.  See January 2011 VA examination and January 2012 rating decision.  

As a result, there is no longer a question or controversy remaining regarding the benefit sought as to the issue of entitlement to service connection for a disability manifested by strained ligaments in the left ankle (also claimed as torn ligaments of the left ankle).  The relief sought on appeal, the grant of service connection for strained ligaments of the left ankle (claimed as torn ligaments of the left ankle) has been accomplished.  Accordingly, the appeal is dismissed.

III.  Entitlement to an Initial Rating Higher Than 10 Percent for a Left Ankle Injury with Residuals of a Distal Fibula Fracture, Talar Dome Deficiency and Strained Ligaments with Hyperinversion (Formerly Classified as Osteophytes of the Left Distal Tibia).

Service connection for osteophytes of the left distal fibular was established by an August 2006 rating decision, at which time a noncompensable rating was assigned, effective April 19, 2005.  In a January 2012 rating decision, the RO reclassified the service-connected left ankle disability as a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion, and rated the residuals of the left ankle injury as a single condition at 10 percent disabling, effective from April 19, 2005.  The 10 percent rating for this disability, as reclassified, was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271-5003, which contemplate limitation of motion of the affected joint based on degenerative arthritic changes.  The Veteran is seeking a higher rating.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 10 percent disabled under Diagnostic Codes 5003-5271, based on degenerative arthritis and loss of range of motion of the left ankle joint.  Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, x- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id. 

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Medical records were reviewed.  The Veteran sought treatment in June 2005 for his left ankle.  He noted that any prolonged walking or strenuous activity caused pain.  Examination revealed increased laxity of the lateral ligaments without significant discomfort.  He had tenderness to deep palpation over the lateral talus.  The Veteran was diagnosed with left talar dome chondral lesion and left ankle laxity.

A magnetic resonance image (MRI) from June 2005 revealed an osteochondral abnormality at the lateral talar dome and probable strain of the anterior and posterior talofibula ligaments, along with a probable old fracture deformity with cortical thickening of the distal left fibular diaphysis noted.

Private records indicate that in September 2005 the Veteran's left ankle was examined.  There was no swelling, erythema, deformity, or tenderness to palpation.  Range of motion was normal and the ankle was not dislocated, subluxed, and there was no laxity.  The Veteran was diagnosed with an ankle sprain and joint pain localized to the ankle.

The Veteran sought treatment again in October 2005.  Examination revealed left ankle soft tissue and joint swelling, along with joint stiffness and pain.  Pain was elicited by motion and motion was abnormal.  The ankle was not subluxed and did not show laxity.

The Veteran was afforded a VA examination in April 2006.  He reported anterior tenderness when wearing high top boots and pain with walking but no limitation on his ability to walk.  Examination revealed the joint appeared normal without redness, swelling, or deformity, and was stable in all planes.  The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion, without any pain or crepitus.  The examiner noted there were no flare-ups or incapacitating episodes and no pain on range of motion.  X-rays demonstrated minimal osteoarthritic spurring without any fractures.  

A letter from the Veteran's private physician, Dr. M., in September 2006, indicates that the Veteran injured his left ankle in 2004 and continues to have pain and effusion.

The Veteran was afforded a VA examination in January 2011.  He reported pain in cold weather, along with swelling and clicking.  The Veteran stated he wore a brace, but did not use a cane or crutch.  He asserted he was unable to run, walk more than an hour, or stand more than two hours.  Examination revealed the Veteran walked with a limp.  There was slight puffiness in the anterior and lateral aspect of the ankle with tenderness in the posterolateral and anterolateral aspect of the ankle.  Motor strength, deep tendon reflex, and sensation were normal.  Dorsiflexion was zero to 20 degrees and plantar flexion was zero to 30 degrees.  The examiner noted that during both ranges of motion the Veteran had pain, eversion with pain, and accentuated inversion.  There was no diminution with repetitive testing.  X-rays demonstrated a remote fracture deformity of the distal fibula and minimal osteoarthritic changes of the distal tibia.  The examiner stated that the Veteran had a left ankle injury resulting in distal fibula fracture, a talar dome deficiency, and strained ligaments resulting in hyperinversion.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain, swelling, and weakness in the ankle joint.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system  that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  

However, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record does not support assigning a rating higher than 10 percent for his left ankle injury residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2012); see also 38 C.F.R. §§ 4.40, 4.45.  A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffers from marked limitation of motion.  During the April 2006 VA examination, the Veteran had a range of motion without pain or crepitus.  See April 2006 VA examination.  During the January 2011 VA examination, although painful, the Veteran had a normal dorsiflexion and his plantar flexion was 30 degrees.  Additionally, although the Veteran's ankle interferes with work, it is minimal and the Veteran is able to maintain full employment.  See January 2011 VA examination.

A review of the Veteran's medical records reveals that the Veteran's symptoms consist mainly of painful, limited range of motion as well as swelling and weakness of the ankle joint.  Medical evidence does not show that the manifestations of the Veteran's strained ligaments are separate and distinct from those of the arthritic changes.  As such, there is no basis for a separate rating and the present rating of 10 percent is based on limitation of motion objectively confirmed by findings such as swelling, weakness, and painful motion, due to both arthritic changes and strained ligaments.

The Board has considered whether any additional Diagnostic Codes are applicable; however, the ratings for the ankle are the most appropriate.  Diagnostic Codes 5270 and 5272-5274 provide criteria for ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus and astragalectomy.  However, the record does not reflect the Veteran has been diagnosed with any of these disorders.  Consequently, these Codes are not for application in the instant case.

Other medical evidence of record includes complaints and treatment of ankle pain at VA outpatient centers and private treatment centers.  This evidence supports the current diagnosis, but does not provide a basis to warrant a rating higher than 10 percent under any criteria. 

In summary, the Board finds that the Veteran is not entitled to an initial rating higher than 10 percent for his left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion (formerly classified as osteophytes of the left distal tibia).

Extraschedular Consideration

The Board finds that the Veteran's left ankle disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left ankle disability is adequately contemplated by the applicable diagnostic criteria.  The diagnostic criteria adequately assess the severity and symptomatology of the Veteran's left ankle disability, as the criteria assess pain and functional capacity with regard to occupation and activities of daily living.  The Veteran has asserted that his left ankle disability causes pain, swelling and weakness as well as prevents him from engaging in daily activities.  The Board is sympathetic to these competent and credible statements but observes that these difficulties are already contemplated by rating schedule, and the Veteran is still able to generally function with respect to most task of daily living as indicated on his VA examinations.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 



ORDER

The appeal of entitlement to service connection for a disability manifested by strained ligaments in the left ankle (also claimed as torn ligaments of the left ankle) is dismissed.

Entitlement to an initial rating higher than 10 percent for service-connected left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion (formerly classified as osteophytes of the left distal tibia), is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


